DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 08/27/2020. 
Claims 1-20 are pending and have been examined. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

There are listed two claim 12 with different limitations. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 18 a rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10760365. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a deformable member where the Patent claims a member aside from that difference all of the limitations included in Claim 1 of the instant application are found in Claim 1 of the issued Patent. 

Allowable Subject Matter
Claims 10-17, 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation of “in an upstream direction when under fluid pressure, one of the members is deformed or cut” in addition to the limitations included in Claim 10. 

The Prior Art, Radford et al. (US 20110127044) for example, teaches a device (110) blocked by a member (950) which obstructs fluid flow through a channel (405) and teaches the member
(950) is forced, using fluid pressure, through a trap (905) (par 67-69).

However the Prior Art does not teach multiple members (understood from the specification to be deformable spheres) are deformed or cut when under fluid pressure. 

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at
Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WATSON US 20190271204 Jarring device
Jones US 20170247969 deformable members Fig. 13
Webster US 20160040508 filter catching device Fig. 7
Swinford US 20150211317 Jarring device Fig. 4
Hofman US 20140318816 filter catching device Fig. 8
Tinker US 20110203800 member Fig. 2
Swinford US 20090301744 jarring device Fig. 3
ERWIN US 1996370 jarring device with member Figs. 1-3

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731